COURT OF APPEALS OF VIRGINIA


Present:   Judges Benton, Coleman and Willis


BOBBY R. THACKER
                                                MEMORANDUM OPINION *
v.   Record No. 0371-97-1                           PER CURIAM
                                                   JULY 29, 1997
SANDRA M. THACKER


                 FROM THE CIRCUIT COURT OF YORK COUNTY
                     N. Prentis Smiley, Jr., Judge

           (Timothy S. Fisher; Overman, Cowardin &
           Martin, on brief), for appellant.
           (Kenneth B. Murov; Jones, Blechman, Woltz &
           Kelly, on brief), for appellee.



     Bobby R. Thacker (husband) appeals the decision of the

circuit court judge awarding spousal support to Sandra M. Thacker

(wife) and deciding other issues.    Husband contends that the

trial judge erred by (1) denying his claim for reimbursement for

marital debts he paid, (2) failing to consider the provisions of

Code § 20-107.1 when setting spousal support and specifically

failing to impute income to wife, and (3) improperly considering

future factors when awarding spousal support.       Upon reviewing the

record and briefs of the parties, we conclude that this appeal is

without merit.    Accordingly, we summarily affirm the decision of

the trial court.    Rule 5A:27.




     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
                             Marital Debts

        The trial judge ruled that husband failed to prove that he

used separate property to pay $35,290 in marital debts.

Specifically, the judge noted that "[h]usband testified that his

expenditures were from joint marital assets to cover joint

marital debt, wherein the parties mutually benefitted from their

use."    Thus, the record establishes that the payments were made

from marital assets.    In addition, some debts were gifts

voluntarily made for the parties' children.    The trial judge

"made extensive inquiry" into husband's claim that he used

separate funds to pay marital debts and his decision is supported

by the record.
                            Spousal Support

        "The determination whether a spouse is entitled to support,

and if so how much, is a matter within the discretion of the

court and will not be disturbed on appeal unless it is clear that

some injustice has been done."     Dukelow v. Dukelow, 2 Va. App.
21, 27, 341 S.E.2d 208, 211 (1986).    Husband contends that the

trial judge erred by failing to consider the statutory factors

set out in Code § 20-107.1, and specifically failing to impute

any income to wife.    The trial judge considered the evidence

relative to the statutory factors and ruled that wife was

entitled to support.    These findings are supported by evidence.

        "A court may under appropriate circumstances impute income

to a party seeking spousal support."     Srinivasan v. Srinivasan,




                                   2
10 Va. App. 728, 734, 396 S.E.2d 675, 679 (1990).    However, the

trial judge may allow a party a reasonable amount of time within

which to seek and obtain employment before imputing income.      See

id. at 735, 396 S.E.2d at 679-80.     The record demonstrates that

wife left a job that she held for twenty years because her

supervisor abused her and reduced her salary by $10,000.    Wife's

testimony concerning the working conditions was corroborated by a

fellow worker.   Wife testified that she discussed the situation

with husband before quitting her job.    Wife obtained a new job at

a reduced salary.   Wife testified that her current salary was

$1,125 and her monthly expenses totaled $1,956.
     Although the trial judge found that wife was capable of

earning $25,000 to $30,000 per year, the trial judge found that

presently wife earned substantially less.    The trial judge also

found that the amount of spousal support was subject to change if

the wife did not make an effort to increase her income.    The

record establishes that the trial judge considered the evidence

and the parties' relative earnings and financial needs in setting

support.   We find no abuse of discretion in the trial judge's

refusal to impute additional income to wife at this time.

     Finally, husband also contends that the trial judge

erroneously relied upon future circumstances in setting spousal

support.   We disagree.   The trial judge's recognition that wife's

current employment was below the maximum she was capable of

earning, based upon her past salary level, did not preclude an



                                  3
award of support based upon her current circumstances under the

statutory factors set out in Code § 20-107.1.   Similarly, the

trial judge's recognition that, given additional time to conduct

a search, wife might find a job with a comparable salary, did not

make its current award of support less permanent.   We find no

indication that the trial judge erroneously considered events in

the future as the basis for the current award of spousal support.

     Accordingly, the decision is summarily affirmed.

                                                        Affirmed.




                                4